Citation Nr: 1411034	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for marlaria.

2.  Entitlement to service connection for right leg limp.

3.  Entitlement to service connection for right knee pain.

4.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation. 

5.  Entitlement to a higher evaluation for deep soft tissue injury to the right lower extremity, currently assigned a 10 percent evaluation.  

6.  Entitlement to a higher evaluation for scars due to a shell fragment wound of the right foot and calf, currently assigned a 10 percent evaluation.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2013.  A transcript of that hearing is of record and associated with the claims folder. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In this case, the Veteran has not raised a claim for TDIU due to his service-connected disabilities; therefore, the issue is not before the Board.

The issue of service connection for marlaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show a separate diagnosed underlying disability for the Veteran's right knee pain.

2.  The Veteran's right leg limp is already contemplated in his evaluation for deep soft tissue injury.

3.  Throughout the course of the appeal, the Veteran's right foot and calf scars have been productive of tenderness.

4.  Throughout the course of this appeal, the Veteran's deep soft tissue injury to the right lower extremity, was manifested by no more than a moderate muscle disability to Muscle Group XII, with intermittent right calf and foot pain; limitation of the ankle; normal muscle strength, and a limp.  

5.  Throughout the course of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as sleep disturbance, depressed mood, circumstantial, circumlocutory or sterotyped speech, disturbances of montivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and impaired impulse control.


CONCLUSIONS OF LAW

1.  A right knee disability is not proximately due to, or the result of, the Veteran's service-connected right foot and calf disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).
2.  A separate finding of service connection for a right leg limp is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310, 4.14 (2013).

3.  Throughout the appeal, the criteria for a rating in excess of 10 percent for a scar on the right foot and calf have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.10 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

4.  The criteria for an evaluation in excess of 10 percent for deep soft tissue injury to the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5312 (2013).

5. The criteria for an initial evaluation of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2008 and July 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the May 2008 and July 2008 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for marlaria, right leg limp, right knee pain, and higher evaluations for PTSD, deep soft tissue injury, and scars.  Secondary service connection notice was provided in the July 2008 correspondence.

In the May 2008 correspondence, the Veteran was notified of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

Specifically, the Board notes that records from Fort Belvoir are already associated with the claims file and do not need to be obtained.  The Board also acknowledges that the Veteran sought treatment for his foot in 1985 from the VA in Manchester, New Hampshire.  These records are not associated with the claims file.  Despite this, the August 2008 VA examiner acknowledged that he had treatment for his foot at that time and considered it when provided his opinion.  The examiner looked into the Veteran's current disabilities with his right extremity and right foot and concluded that his foot pain was related to shrapnel wounds, but noted no other separate foot diagnosis.  X-ray studies were completed in August 2008.  The Board finds that obtaining these records would not provide any further information not already provided by both VA examinations.  The crucial question here is whether the Veteran has a separate diagnosis for his foot during the appeal period and his treatment for his foot in 1985 is well before he filed his claim in April 2008.  For these reasons, the Board does not find that it is necessary to obtain these records before adjudicating the claim.   

Entitlement to service connection for right leg limp and right knee pain.

The Veteran claims that his right leg limp and right knee pain are secondary to his service-connected deep tissue injury to the right lower extremity and scars on the right foot and calf.  As the evidence overlaps for these claims, the Board will discuss these issues together.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims that his right leg limp and right knee pain are due to his service-connected injuries.  The Veteran does not claim that they are directly related to his military service, and the evidence does not show any indication of a right leg limp or right knee pain in the service treatment records or within a year of discharge (if the claim is for arthritis).  Therefore, service connection for right leg limp and right knee pain on a direct or presumptive basis is not warranted.

Instead, the Veteran believes that service connection should be assigned for right leg limp and right knee pain in addition to his already service-connected deep tissue injury to the lower extremity and service-connected scars of the right foot and calf.  

First, the medical evidence associated with the claims file does not show a separate diagnosis for a right knee disability.  

The Veteran was afforded a VA examination in August 2008 to determine the etiology of his right knee pain and limp.  During the examination, the Veteran reported experiencing right foot and leg pain associated with difficulty walking.  He described the pain as an ache or throbbing sensation in the dorsum of the right foot with radiation into the calf.  The Veteran also reported sharp pain his knee since 1966, which occurs two to three times a week and often associated with walking but may occur at rest.  Upon examination, the Veteran's gait was antalgic, and there was abnormal weight bearing.  Flexion of the knee was full to 140 degrees with no pain on active or passive motion.  He also had full extension of his right knee.  There was no pain with active or passive motion.  Upon resistance, there was pain.  The examiner noted no gross abnormality of the right hip, knee, or ankle, or instability.  The examiner concluded that the Veteran right leg soft tissue injuries resulted in persistent right leg pain and ambulatory dysfunction.  There was no pathology of the knee joint itself upon examination or x-ray.  The examiner opined that the persistent foot, calf and knee pain were at least as likely as not related to the shrapnel injury that the Veteran experienced in 1966.  The examiner explained that service treatment records noted symptoms immediately after the injury and persisted through his discharge in 1968.  He was seen for foot pain and ambulatory complaints, and given modifications of his shoe for ambulation at that time.

The May 2012 examiner noted that he could find no pathology in the right knee joint itself in order to list a diagnosis for a right knee joint.  Instead, the examiner found the Veteran's right knee to be normal.  The examiner believed that the Veteran has deep soft tissue injuries and scarring of the right lower extremity related to the shrapnel injuries that he suffered in 1966 and that these soft tissue injuries and scarring accounted for the intermittent right calf and foot pain described in the 2008 VA examination.  The examiner acknowledged that the Veteran had a right lower extremity limp during the examination, but he was not experiencing any discomfort in the right lower extremity during the evaluation.  Regarding the sharp shooting pain that radiated along the entire length of the right leg that involves the lower back, the examiner opined that this pain most likely originated from his lumbosacral spine and is less likely than not related to the shrapnel injuries that he suffered during his service in Vietnam.

As noted above, the examiner could not find a separate pathology for the right knee even after examining the Veteran in August 2008 and May 2012.  Both examiners opined that the pain that the Veteran experiences appears to be from his soft tissue injury.  In that case, his current rating for the calf disability covers it.  In the alternative, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  When there is no current disability during the appeal period, service connection cannot be granted.  

Regarding the right leg limp, the medical evidence and the Veteran's testimony confirm that it exists.  However, as will be discussed in more detail below, the Board finds that the Veteran's right leg limp is already contemplated under the 10 percent evaluation assigned for his deep soft tissue injury, evaluated under Diagnostic Code 5312.  As such, a separate disability rating for the same manifestation is precluded under the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).

The Board acknowledges the Veteran's statements submitted to the VA and his testimony that he has a separate knee disability.  Despite this, the Board does not find that the Veteran is competent to opine as to the etiology of his knee pain, to include whether it is a symptom of his deep tissue injury or a separate diagnosis.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  In this case, the Veteran's statement as to whether or not his right knee pain is due to a separate diagnosis which is secondary to his deep tissue injury is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Even if the Veteran were competent to testify to the etiology of his right knee pain, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the trained health care professional discussed above.  Also, the Veteran has submitted no other evidence showing a separate knee disability.

In conclusion, the Board finds after careful review of the entire record that the weight of the competent and credible evidence is against the claim of service connection for right knee pain and right leg limp.  Accordingly, the claims must be denied.

Entitlement to a higher evaluation for scars due to a shell fragment wound of the right foot and calf, currently assigned a 10 percent evaluation.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1 , 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2013). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a). 

An exception to this general rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

There is no evidence that a factually ascertainable increase in his scar disability occurred within one-year preceding the date of receipt of the Veteran's claim in April 2008.  There are no treatment records or statements made by the Veteran that discuss his scar in the year prior to his date of claim in April 2008.  For these reasons, the Board does not find that a higher evaluation is warranted prior to April 9, 2008.

During the May 2008 VA examination, the Veteran reported constant pain in his scars that was 3/10.  He had exacerbations of scar pain secondary to prolonged standing at times.  During exacerbation, he would get a sharp stabbing pain that was a 10/10 in his right calf scar.  There was no skin breakdown, and he did not take pain medication.  Upon examination, he had a 2.0 cm scar on the dorsum of right foot and 4.0 cm scar on the right patella.  There was tenderness upon palpation, but no adherence to underlying tissue.  There was no loss of function or limitation of motion.  There was no underlying soft tissue damage or skin ulceration or breakdown over scar.

The Veteran received a scar VA examination in May 2012.  At the time of the examination, the Veteran reported that he was not having any significant complaints regarding the wounds except for intermittent sharp pain over the scar on the dorsum of the right foot.  The Veteran noted that he did not believe that his right lower extremity symptoms were originating from the skin scars themselves.  Upon examination, the scars were not unstable.  The Veteran had two linear scars.  One was a 2.0 cm scar and the other a 5.0 cm scar.  The Veteran also had chronic right lower extremity pain associated with soft tissue injury associated with shrapnel wounds.  The examiner noted that the Veteran's right foot and right knee scars were barely visible.  

During the October 2013 hearing, the Veteran testified that at least one scar associated with the shell fragment wounds was unstable and painful.  He later clarified that it was just tender and that it did not lose skin or change into a different shapes.

The Board notes that VA amended the Schedule for Rating Disabilities in October 2008 by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -4712 (September 23, 2008).  As the Veteran's claim for increase was submitted in April 2008, the newer regulations do not apply.  Moreover, the Veteran has not requested review under the revised regulation.  See 77 Fed. Reg. 2910 -10 (January 20, 2012).

Under the criteria in effect prior to October 2008, scars, other than on the head, face, and neck, are to be rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Diagnostic Code 7801 assigns a 10 percent rating for scars that are deep or cause limited motion.  As noted above, the Veteran's scars have not been described as deep, and they have not been found to cause limited motion. 

Diagnostic Code 7802 compensates for scars, other than on the head, face, and neck, that are superficial and do not cause limited motion.  However, a 10 percent evaluation is only available for scars whose area or areas are 144 square inches (929 square centimeters) or greater.  As discussed, the Veteran's scars are 2.0 centimeters and 5.0 centimeters, and are therefore not large enough to be considered under this criterion. 

Diagnostic Code 7803 applies to scars that are superficial and unstable. 
The evidence indicates that the Veteran's scars are stable, in that they do not lose surface covering.  Therefore, these criteria are also inapplicable.

Diagnostic Code 7804 is assigned for scars that are superficial and painful on examination.  Here, there is tenderness and pain associated with the Veteran's scar, and an appropriate 10 percent evaluation is assigned.  A rating in excess of 10 percent is not available under this diagnostic code.

Diagnostic Code 7805, for scars, other, assigns a rating based on limitation of function of the affected part.  However, the evidence does not show that the Veteran's scars result in limitation of function of the right lower extremity.  The Veteran has also been assigned a 10 percent for pain he experiences from deep tissue injury.  Thus, the Board finds that additional evaluation under Diagnostic Code 7805 for the scar is not warranted, as it would violate the rule against pyramiding. 

The Board has considered the Veteran's arguments with respect to this disability, and acknowledges that he is competent to report his symptoms and their perceived severity.  The Veteran even reported during his examination that he did not believe the pain that was radiating throughout his leg was due to the scars.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates an evaluation in excess of that currently assigned for the Veteran's scar is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 54.

Entitlement to a higher evaluation for deep soft tissue injury to the right lower extremity, currently assigned a 10 percent evaluation.  

Throughout its deliberation, the Board has not overlooked the statements made by the Veteran or his representative which are included in the file or in the hearing transcript.  In this regard, the Board finds that the Veteran's statements are competent and credible evidence as to what he observes and feels, and others' statements are competent evidence as to what they observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board has considered these statements in making its findings.  

Currently, the RO has assigned a 10 percent evaluation for the Veteran's scars and a 10 percent evaluation for deep soft tissue injury to the right lower extremity beginning the date of his claim in April 9, 2008.  His deep tissue injury was evaluated under Diagnostic Code Diagnostic Code 5312.  38 C.F.R. § 4.73.  Diagnostic Code 5312, contemplates the foot and leg anatomical region, and provides for evaluations for disability of Muscle Group XII.  The function of these muscles include dorsiflexion, extension of toes, and stabilization of arch.  The muscles include the anterior muscles of the leg, tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  Muscle disability under this provision is assigned a noncompensable evaluation for slight impairment, a 10 percent evaluation for moderate impairment, a 20 percent evaluation for moderately severe impairment, and a 30 percent evaluation for severe impairment.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5312 (2013).

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2013).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

During service the Veteran was injured with shrapnel.  Shortly after his injury, a service treatment record noted a 3 cm deep ulceration dorsum right foot with a clear base and surrounded by a small area of erythema.  The foot was slightly edematous and bilateral inguinal adenopathy was present.  In December 1967, the Veteran had pain along the metatarsal head and lateral surface of the foot.  An x-ray conducted at that time showed no abnormalities of the foot.

The Veteran was afforded a VA examination in August 2008.  The Veteran reported that he was struck with shrapnel in his right leg.  The shrapnel was removed.  He did not know whether any of the fragmentations actually entered any joints, but he did receive prolonged treatment for the injury to the dorsum of the right foot.  He reported experiencing right foot and leg pain since that time which causes difficulty walking.  He reported that the pain is an ache or throbbing sensation in the dorsum of the right foot with radiation into the calf.  This is intermittent pain that happens two or three times a week.  He also reported a sharp stabbing pain in his right knee since 1966.  He reported that after the injury, his right shoe was modified to evert this right foot, which allowed better balance and some improvement with ambulation with some relief of discomfort.  He reported that he was treated in 1985 for his right foot pain and swelling.  He has not been treated since that time.  The Veteran was receiving no treatment for his leg at the time of the examination.  The Veteran reported that he was able to stand for one hour and walk more than 1/4 mile but less than 1 mile.  He reported pain in his right knee and ankle but he had no deformity, giving way, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flareups or inflammation.  

Upon examination, flexion of his right knee was to 140 degrees with no pain on active or passive motion.  He also had full extension of his right knee.  Dorsiflexion of the right ankle was to 20 degrees with pain at 10 degrees.  Plantar flexion was to 45 degrees with pain at 30 degrees.  No valgus or varus deformity of the ankle was noted.  No leg length discrepancy was found.  No gross abnormality of the right hip, knee, or ankle was noted on inspection or palpation.  No knee or ankle instability was detected.  No caluses or ulcers were noted over the right foot.  Examination of the skin revealed an old healed scar.  No muscle atrophy was detected.  His gait was antalgic.  

X-rays of the right hip and knee were unremarkable.  X-ray of the right ankle noted an old nonunited fracture verses ossicle lying distal to the lateral malleolus with no evidence of acute fracture.  X-ray of the foot noted a small bony density lying between the proximal aspects of the fourth and fifth metatarsals, measuring approximately 5 mm by 1 mm.  It had the appearance of a benign soft tissue calcification or vascular calcification.  The remainder of the bones, joint spaces and soft tissues of the right foot were otherwise intact.  The examiner diagnosed the Veteran with right leg soft tissue injuries with persistent residual right leg pain and ambulatory dysfunction.  There was no pathology of the knee joint itself on x-ray or upon examination.

The examiner opined that the persistent foot, calf and knee pain were at least as likely as not related to the shrapnel injury that the Veteran experienced in 1966.  The examiner explained that service treatment records noted symptoms immediately after the injury and persisted through his discharge in 1968.  He also was seen for foot pain and ambulatory complaints.  He was also given modifications of his shoe for ambulation at that time.

In May 2012, the Veteran was afforded another VA examination by the same examiner who conducted the August 2008 examination.  The examiner diagnosed the Veteran with deep soft tissue injury to the right lower leg, sciatica and degenerative disc disease.  During the examination, the Veteran reported two separate complaints regarding his right lower extremity pain.  First, he reported identical pain that he complained about in the August 2008 VA examination.  The Veteran stated that his pain had not changed over the past three years and remains exactly as described in the August 2008 VA examination report.  Specifically, the Veteran described pain in right foot that radiated into the mid-calf and intermittent fleeting sharp pains in the right knee.  Second, the Veteran reports lower extremity symptoms since January 2011 which include radiating pain down the lateral aspect of the entire right leg.  The Veteran described it as an electrical shock, sharp and severe.  He also had low back pain.  X-rays showed mild disc space narrowing of the lumbosacral spine.

Upon examination, right knee flexion was to 130 degrees with no objective evidence of painful motion and no limitation of extension.  He had normal muscle strength and no instability.  The examiner concluded that he could find no pathology in the right knee joint itself to be able to list a separate diagnosis for the right knee joint.  

After examining the Veteran, the May 2012 examiner concluded that the Veteran's right knee was normal.  The examiner believed that the Veteran had deep soft tissue injuries and scarring of the right lower extremity related to the shrapnel injuries that he suffered in 1966.  The examiner opined that these deep soft tissue injuries and scarring accounted for the intermittent right calf and foot pain described in the 2008 VA examination.  The examiner acknowledged that the Veteran had a right lower extremity limp during the examination, but he was not experiencing any discomfort in the right lower extremity during the evaluation.  Regarding the sharp shooting pain that radiated along the entire length of the right leg and involves the lower back, the examiner opined that this pain most likely originates from his lumbosacral spine and is less likely than not related to the shrapnel injuries that he suffered during his service in Vietnam.

The Veteran testified at the Board hearing that he feels pain in his foot and that he has a limp.  He also noted that his right leg and right knee were getting worse all of the time.  He also testified that had shooting pain into the knee from the wound.

The Board concludes that a 10 percent evaluation for manifestations of the Veteran's service-connected deep tissue injury to the right lower extremity is warranted throughout the course of this appeal.  Since the initial grant of service connection, the Veteran's deep tissue injury to the right lower extremity have been manifested by no more than a moderate muscle disability to Muscle Group XII, with intermittent right calf and foot pain, limitation of his ankle; normal muscle strength, and a limp.  The evidence does not reflect that the Veteran's service-connected residuals of injury to right leg, is manifested by symptoms of such severity to be analogous to a moderately-severe muscle disability to Muscle Group XII.  

The Veteran's deep tissue injury to the right lower extremity does not involve, and is not analogous to, a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  His service treatment records reveal that he was treated in service and then returned to active duty.  He noted foot pain in service.  Since service, the Veteran reported that he has been treated once or twice for foot pain and swelling, but has not sought treatment since 1985.  The Veteran's injury does not appear to impact his ability to work.  Although it limits his ability to walk, his most recent position was a sedentary type job.  38 C.F.R. § 4.56(d)(3).  For these reasons, the disability is found to be moderate in nature.  A higher rating is not warranted.

Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected scar or deep tissue injury is manifested by signs and symptoms such pain, limitation of motion of the ankle and limp, which impairs his ability to walk without a limp.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to scars and muscle disabilities contemplate symptoms such as pain and limitation of motion.  

Given the variety of symptoms included under these ratings, Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and limitation of motion impairing his ability to ambulate without limp.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his scar or deep tissue injury has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected scars and deep tissue injury do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Entitlement to a higher evaluation than 50 percent for PTSD

In cases where the original rating assigned is appealed, as is the case with the Veteran's PTSD claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2013).

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

A March 2008 VA treatment record notes a GAF score of 55, indicative of moderate symptomatology.  

In June 2008, the Veteran was afforded a VA examination.  At the time of the examination, the Veteran was retired.  However, when at work, he was distant in relationships with co-workers, had a sense of others as untrustworthy, was reluctant to seek advancement when duties would include assigning others to dangerous jobs, and a sense that his career was held back because of these symptoms.  The Veteran  was emotionally detached in his marital relationship which ended in divorce, interpersonal conflict in intimate relationships and emotionally detached in family relationships.  The Veteran reported that this temper "overpowers him at times" where he yells out impulsively or punches walls.  He had intrusive and distressing thoughts and memories; difficulty concentrating, pessimistic thinking, hypervigilance and sense that the world is unsafe.  He had no inappropriate behavior or obsessive/ritualistic behavior.  He had no homicidal or suicidal thoughts.  However, the Veteran reported having chronic relationship difficulties and being unable to get close to others emotionally.  He was mood was affected by emotional numbing, sad, angry, irritable moods, exaggerated startle and social withdrawal. The Veteran reported sleep problems.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55 due to moderate to severe nature of PTSD symptoms and level of functioning to include pervasive distancing of self from others.  The examiner opined that the Veteran did not have total occupational and social impairment, but the examiner found that his symptoms resulted in deficiencies in most areas.  

The Veteran underwent a VA examination in May 2012.  The examiner diagnosed the Veteran with PTSD and assigned a global assessment of functioning (GAF) score of 53.  The examiner again opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or such as work, school, family relations, judgment, thinking and/or mood.  

During the hearing, the Veteran testified that he had not worked for five or six years but recently had a 6 month stint of work.  This is also recorded in his May 2012 VA examination.  

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period, an evaluation of 70 percent is warranted for the Veteran's PTSD.  In that regard, the Board observes that during this period, the Veteran has had sleep disturbance, depressed mood, circumstantial, circumlocutory or sterotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and impaired impulse control, such an unprovoked irritability with periods of violence.  The Veteran was divorced because of his emotional detachment his marriage.  The Veteran's PTSD has had the most detrimental impact on his social functioning due to the lack of trust for others, a sense that the world is not a safe place, feelings of emotional detachment, numbing, social withdrawal and inability to sustain lasting friendships.  He also has impaired concentration at times when experiencing intrusive recollections.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation, in that the Veteran experiences deficiencies in most areas due to those symptoms.

The Board has also determined that an evaluation in excess of 70 percent is not warranted at any time during the appeal.  While the Veteran's PTSD has significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  His symptoms do not include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation of time or place, memory loss for names of close relatives own occupation own name.  Although he has had passive suicidal ideation, the evidence also does not show a plan or attempt.  Rather, the Veteran has repeatedly been found to be oriented.  No psychotic symptoms have been detected on examination.  Furthermore, the Veteran's symptoms have not prevented him from working.  In fact, the Veteran testified that he was a workaholic and that work was "therapeutic" for him and distracted him from his symptoms.  After a few years of retirement, he decided to take a job for 6 months because he was having significant trouble with his symptoms when not working.   Although the Veteran may have total social impairment, the Board does not find that he has total occupational impairment.  Both total social and occupational are needed for a 100 percent evaluation.  

The Board acknowledges that the Veteran reported that his symptoms were stronger since his last VA examination.  Despite this, the Veteran also testified that working was therapeutic for him.  For these reasons, the Board does not find that a new VA examination is needed.  The Veteran's symptoms do not show that he has total occupational impairment which would be required for a 100 percent evaluation.  

During the appeal period, GAF scores have ranged from 53 to 55 which are assigned when there are moderate symptoms.  Despite this, both the May 2012 and June 2008 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  

In summary, the Veteran's overall disability picture more nearly approximates the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Extraschedular Consideration 

Neither the first nor second Thun element described above is satisfied here.  The Veteran's service-connected PTSD is manifested by signs and symptoms such social withdrawal, irritability and sleep disturbances, which impairs his ability to have relationships with other.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to mental disorders provide disabilities based on symptoms listed under 38 C.F.R. § 4.130, but also contemplate other symptoms not mentioned in the code.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Given the variety of symptoms included the rating schedule for mental disorders, Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by his inability to have relationships with other.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his PTSD disability has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected PTSD disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for right knee pain is denied.

Entitlement to service connection for right leg limp is denied.

Entitlement to a higher evaluation than 10 percent for scars due to a shell fragment wound of the right foot and calf is denied.

Entitlement to an initial evaluation of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

During his October 2013 hearing, the Veteran testified that he had malaria during service in 1967.  He reported that he currently has four to five flare-ups per year.  He explained that he does not get treatment for it but just "sweat[s] it out".   He said that he thought it was the flu, but he was told that he was unable to give blood due to malaria.  Service treatment records only show that the Veteran underwent a prophlaxis program for malaria, but there is no malaria diagnosis.  The Board finds that the Veteran should be afforded a VA examination that includes an opinion as to whether he currently has a diagnosis for malaria residuals and if so whether it is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of malaria that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and lay statements. If there is evidence of malaria residuals, the examiner must rule in or exclude a diagnosis of malaria, to include determining whether there has been a previous history of the disease.  The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed residual is causally or etiologically related to the Veteran's active duty service.  

In offering this opinion, the examiner must consider the Veteran's testimony of having had malaria in service and four to five flare-ups per year.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Notify the Veteran that his assistance in reporting for any scheduled examination and cooperating in the development of the claim is essential.  If the Veteran does not report for a scheduled examination, associate a copy of the letter notifying the Veteran of the examination with the claims file, and indicate if that notice letter was returned as undeliverable.

3. After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case and allow an appropriate period of time for response. Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


